Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
This action is in response to an application filed on 3/29/2021.  Claims 22-41 are pending.  All pending claims are examined.

Continued Examination Under 37 CFR 1.114
This application is a continuation application of U.S. application No. 13/770,952 now U.S. Patent 10991000 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  
Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more storage elements configured to store: content for a plurality of tenants;
one or more processing elements; and …. the one or more processing elements to: determine information…” in claim 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner notes that in the instant case, the Examiner looks to the specification to determine the structure or material that performs the functions recited in the pointed claim limitations: analysis presented in independent Claim 38, 
Regarding to the limitation, “one or more storage elements configured to store: content for a plurality of tenants;”
This function is mentioned in paragraph 61. Further, this function is non-specialized. The limitation is definite.
Regarding to the limitation, “one or more processing elements;”  This limitation is mentioned in Figs. 5 and 6 and associated disclosure. Further, this function is non-specialized. The limitation is definite.
Regarding to the limitation, “ …. the one or more processing elements to: determine information for…”. This function is described in at least in:
“[0017] FIG. 6 illustrates a block diagram of an embodiment of elements of FIG. 5 and various possible interconnections between these elements”, paragraph 17
“[0019] As used herein, the term multi-tenant database system refers to those systems in which various elements of hardware and software of the database system may be shared by one or more customers. For example, a given application server may simultaneously process requests for a great number of customers, and a given database table may store rows for a potentially much greater number of customers. As used herein, the term query plan refers to a set of steps used to access information in a database system. [0020] Next, mechanisms and methods for providing advertisement distribution using a multi-tenant on-demand database system will be described with reference to example embodiments”, paragraph 19.
“[0055] FIG. 5 illustrates a block diagram of an environment 510 wherein an on-demand database service might be used. Environment 510 may include user systems 512, network 514. system 516, processor system 517, application platform 518, network interface 520. tenant data storage 522. system data storage 524. program code 526, and process space 528. In other embodiments, environment 510 may not have all of the components listed and/or may have other elements instead of, or in addition to. those listed above”, paragraph 55 and  66.

The function is a specialized function and pointed citations describe some computer components and  structure  to perform the function. Since this function is specialized and the function is  a programmed computer function, it requires a computer programmed  “algorithm” to perform the function “determine information for…”. . It is not clear where in the disclosure are the detailed steps or the algorithm to perform this function. Figs. 5 and 6  and associated disclosure in the instant specification cites general purpose computer components to perform the function but the instant specification does not describe the algorithm or steps to perform the function “determine information for…”. The limitation is indefinite. (see MPEP  2181).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 38, it recites
“ …. the one or more processing elements to: determine information for…”.  
This limitation is a specialized function and is indefinite because not algorithm is disclosed to perform the function “ …. the one or more processing elements to: determine information for…”.  This limitation is a specialized function. A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function,  special programming is needed to perform the claimed function. 
Disclosure of the step by step procedure for specialized functions establishes clear, definite boundaries and notifies the public of the claim scope. There is not disclosure in the instant specification of the algorithms to perform the mentioned functions. Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open-ended functional claims’”  (emphasis added) Halliburton Energy Services (see MPEP 2181).
Dependent claims 39-41,  are also rejected for the same reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.





As to claim 38, the claim  recites “ …. the one or more processing elements to: determine information for…”. This limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “determine information for….”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 39-41,  are also rejected for the same reasons set forth above.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 22-41 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and  Examiner’s  analysis is presented below in all the claims.
Claim 30: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of 
“determining, …, information for a first tenant that indicates whether to provide data from the first or second set of supplemental content in response to requests for content of the first tenant;”
The “determining”  limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for providing content from a set of supplemental content in response to the request for content of a tenant. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “storing, …, content for a plurality of tenants; storing, …., a first set of supplemental content that is accessible to multiple ones of the plurality of tenants; storing, …, a second set of supplemental content that is tenant- specific such that portions of the second set of supplemental content corresponding to various ones of the plurality of tenants are not accessible to other ones of the plurality of tenants; in response to a request for content of the first tenant, …. accessing the requested content; and … providing, based on the determined information, content from the indicated first or second set of supplemental content with the requested content”.
These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“by the database system”,  from the instant disclosure,  +++
“[0007] In accordance with embodiments, there are provided mechanisms and methods for advertisement distribution using a multi-tenant on-demand database system. These mechanisms and methods for distributing advertisements using a multi-tenant on-demand database system can enable embodiments to integrate an advertisement distribution service with the services provided by the multi-tenant on-demand database system. The ability of embodiments to provide an advertisement distribution service with the services provided by the multi-tenant on-demand database system can enable the distribution of advertisements to take advantage of other data stored by and/or services provided by the multi-tenant on-demand database system. [0008] In an embodiment and by way of example. a method for advertisement distribution using a multi-tenant on-demand database system is provided. The method embodiment includes receiving an advertisement by a multi-tenant on-demand database system; storing the advertisement in a database of the multi-tenant on-demand database system; and distributing the advertisement with content of a tenant of the multi-tenant on-demand database system to at least one target user.”, paragraphs 7-8, Figs. 1-2 and paragraph 12
term “automatically”,is used through the specification multiple times. No special definition is provided.
These elements are recited in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“by the database system”, ” term “automatically”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: 
“by the database system”, ” term “automatically”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
storing…, content for a plurality of tenants; storing, …., a first set of supplemental content that is accessible to multiple ones of the plurality of tenants; storing, …, a second set of supplemental content that is tenant- specific such that portions of the second set of supplemental content corresponding to various ones of the plurality of tenants are not accessible to other ones of the plurality of tenants; in response to a request for content of the first tenant, …. accessing the requested content; and … providing, based on the determined information, content from the indicated first or second set of supplemental content with the requested content”.
These are limitations toward accessing or receiving or storing data (gathering data).  Accessing or storing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“by the database system”, ” term “automatically”, were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); court decisions cited in MPEP 2106.05(d)(II) indicate that merely 
computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the by the database system”, ” term “automatically”,
limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 22: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer-readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 38: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“one or more storage elements”,  “one or more processing elements” ,  “one or more memories”,   The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 23-29, 31-37 and 39-41, the claims recite elements such as	
“receiving, from the first tenant, the information for the first tenant and storing the information for the first tenant”, “…he content for the plurality of tenants is stored using at least one shared database table that includes one or more rows for respective ones of the tenants…”, “…the automatically providing is based on a widget included in the requested content…”, “…provide only the second set of supplemental content with content of the first tenant, thereby ensuring that supplemental content from other tenants is not provided with content of the first tenant….”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-27, 29-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub.  No.  20110231242 (Dilling)  in view of US PG. Pub.  No. 20080270459 (Grewal).

As to claims 30, 22 and 38, Dilling discloses a method (an online advertising platform and impression inventory and characteristics of the impressions, see at least paragraphs 6- 7 and 51-54. See also abstract), comprising: 
d) determining, by the database system, information for a first tenant that indicates whether to provide data from the first or second set of supplemental content in response to requests for content of the first tenant
(“[0008] The system further includes a second non-transitory machine-readable medium storing data … characteristics of at least some of the impression inventory units”, paragraphs 8-9.
“[0053] The advertising platform includes servers 104 of the data center 102 that have been provisioned and deployed by … tenants using application programming interface (APIs) specific to the advertising platform. In general, each server 104 that is provisioned and deployed by a tenant is reserved for the exclusive use of that tenant….”, paragraph 53.
“[0065] Each of the multimedia stream types described above provides a host of creative serving opportunities. To facilitate the transaction of impression inventory on the platform, an impression seller member (e.g., a publisher of a web site or a video game) may associate each creative serving opportunity with an ad tag. In general, an ad tag specifies information indicative of attributes of an ad space with which the ad tag is associated [Examiner interprets as information for a first tenant…] …”, paragraph 65.
“[0071] In some implementations of the advertising platform, an impression buyer partner is required to provide information that characterizes each ad creative that may be served responsive to ad calls from the platform, and store such information within the platform. Such information may include attribute information that characterizes the type, dimensions, and content of the ad creative, and information (e.g., a redirect to a content delivery network) that identifies where the ad creative can be retrieved from [Examiner interprets as information for a first tenant that indicates whether to provide data from the first or second set of supplemental content]…”, paragraph 71.
“…[0192] Sensitive attributes are applied to inventory associated with a website or particular webpage on which an advertiser may not wish to display a creative [Examiner interprets as information for a first tenant…] Sensitive attributes may include the following attributes: [0193] Political: a website or portion of a website whose editorial content is predominantly aimed at furthering the cause of a political party, organized campaign, informal pressure group, or other political organization. For instance, political websites may include drudgereport.com or huffingtonpost.com. [0194] Social media: a website on which users independently publish personal content (e.g., personal thoughts, links)….”, paragraph 192).

e) in response to a request for content of the first tenant, the database system: accessing the requested content
(“[0035] By making a set of APIs for the advertising platform widely available, any number of technology providers can create, market, and distribute (to the community of partners) technology solutions in the form of platform-compatible bidding engines and "secret sauce" optimization techniques [Examiner interprets as in response to a request for content of the first tenant]. …. to provide to their associated impression buyer member…”, paragraph 35.
“[0053] The advertising platform includes servers 104 of the data center 102 that have been provisioned and deployed by … tenants using application programming interface (APIs) specific to the advertising platform. In general, each server 104 that is provisioned and deployed by a tenant is reserved for the exclusive use of that tenant….”, paragraph 53.
See also “[0054] Various tenants of the data center 102 may assume different roles in the context of the impression trading industry. We describe each of these roles briefly as follows: [0055] Advertising platform provider: An entity provisions and deploys a server 104 of the data center 102 to function as a transaction management computing subsystem (at times referred to in this description as a "platform impression bus" or simply "Imp Bus") that facilitates the transaction aspects of impression inventory trading. In general, the Imp Bus processes ad requests, feeds data to members, …, returns ads to the publishers[Examiner interprets as in response to a request for content of the first tenant]…”, paragraph 54).

f) automatically providing, based on the determined information, content from the indicated first or second set of supplemental content with the requested content
(“…When a member is inserted into an ad call redirect stream, that member has full control over both the user's cookie and the ad request [Examiner interprets as automatically providing, based on the determined information]. Taking a contextual provider example, a contextual engine that is adding its data to the ad request has the ability to start building a behavioral profile of the user. The advertising platform enables various impression trading industry members to integrate and collaborate with each other and third-party data providers …”, paragraph 32.
“…impressions for an ad campaign can be streamed to an impression buyer member, an impression seller member, a third-party data provider, or to another … participant. …”, paragraph 344).
Although, Dilling discloses
content for a plurality of tenants, (paragraphs 26,32)  a first set of supplemental content that is accessible to multiple ones of the plurality of tenants, 
“…entities associated with an impression trading industry may collaborate and share industry-specific information …”, paragraph 52. Second set of supplemental content corresponding to various ones of the plurality of tenants are not accessible to other ones of the plurality of tenants, “…In general, each server 104 that is provisioned and deployed by a tenant is reserved for the exclusive use of that tenant…”, paragraph 53. “…certain impression trading industry members may have contractual agreements that specify exclusive sharing of data stored in association with a particular set (or sets) of platform-specific user IDs ….”, paragraph 83. See also “…request Exclusive) that provides a multi-faceted characterization of that creative serving opportunity…”, paragraph 107. Dilling does not expressly disclose first set and second set of supplemental content.
 
However, Grewal expressly elaborates in 
a) storing, by a database system, content for a plurality of tenants
(“ … providing a hosted multi-tenant application that utilizes per-tenant unshared private databases.  A shared middle-tier is utilized in conjunction with private, unshared databases for each of the tenants.  The private, unshared databases are utilized to store application data for an associated tenant, along with any customizations to the application implemented by the tenant.  A shared configuration database is also utilized that stores application data that is shared among the tenants…”, abstract,  paragraphs 16,  21-24 and Figs. 1-2); 

b) storing, by the database system, a first set of supplemental content that is accessible to multiple ones of the plurality of tenants
(“…a shared configuration database is .. utilized. The shared configuration database stores application data that is shared among the tenants [Examiner interprets as a first type that is accessible to multiple ones]. …”, paragraphs 8-9 and Figs. 1-2 element 122.
“…[0014] FIGS. 3-5 are flow diagrams showing illustrative processes for 
providing and utilizing a hosted multi-tenant application that incorporates 
unshared private per-tenant databases according to one implementation described 
herein…”, paragraphs 14, 16; see also
“…  [0029] Turning now to FIG. 3, additional details will be provided regarding 
the embodiments presented herein for providing a hosted, multi-tenant 
application that utilizes private unshared per-tenant databases…”, paragraph 29 and Fig. 3);  

c) storing, by the database system, a second set of supplemental content that is tenant- specific such that portions of the second set of supplemental content corresponding to various ones of the plurality of tenants are not accessible to other ones of the plurality of tenants
(“…a private, unshared database is created for each of the tenants. Each private, unshared database is associated with a particular tenant and is inaccessible to the other tenants [Examiner interprets as a second type that is tenant-specific]. The private, unshared databases are utilized to store application data for an associated tenant, along with any customizations to the application implemented by the tenant…”, see at least paragraphs 7 and 24.
See also 
“[0024] The CRM application 106 also maintains the unshared organization databases 120A-120N. The unshared organization databases 120A-120N are utilized by the CRM application 106 to store private, unshared data for the tenants. Each unshared organization database 120A-120N is associated with a particular tenant and its contents are inaccessible to the other tenants. According to aspects, each unshared organization database 120A-120N is utilized to store private tenant data for the associated tenant. Each unshared organization database 120A-120N may also be utilized to store customizations to the CRM application 106 made by the associated tenant including, but not limited to, customized entities, attributes, relationships, forms, views, code-level extensibility plug-ins, and any other type of customization to the CRM application 106.…network client requests to access the hosted application are received at the site-wide Internet-facing servers 206.  In response to receiving such requests, the shared configuration database 122 is consulted to locate the scale group 202A-202N hosting the private, unshared database 120 for the tenant making the request…”, paragraphs 24 and  28. See at least paragraph 27 and Figs. 1-2). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grewal’s teaching with the teaching of  Dilling. One would have been motivated to  provide functionality to explicitly differentiate between first set and second set of supplemental content in order to offer CRM applications in an architecture solution wherein each tenant utilizes a middle-tier and a database-tier that are maintained separately from all other tenants (see Grewal paragraph 3).
 
As to claim 22, it comprises the same limitations that claim 30 above, therefore is rejected in similar manner. Dilling further discloses
A non-transitory computer-readable medium having computer instructions stored thereon that are capable of being executed by a database system (“A system for providing an online advertising platform includes a first non-transitory machine-readable medium storing instructions executable by one or more data processors to group impression inventory units …”, abstract  and “Data Store” Fig. 2 and associated disclosure).

As to claim 38, it comprises the same limitations that claim 30 above, therefore is rejected in similar manner. Dilling further discloses 
one or more storage elements configured to store: content for a plurality of tenants (see at least elements 206 and 230 in Fig. 2 and associated disclosure); 
one or more processing elements; and one or more memories having program instructions stored thereon that are capable of being executed by the one or more processing elements (see at least Fig. 1 and paragraph 51, elements 206 and 230 in Fig. 2 and associated disclosure);

As to claims 31 and 23, Dilling discloses 
receiving, from the first tenant, the information for the first tenant and storing the information for the first tenant
(“[0101] The Imp Bus 204 sends (305) the … request to each bidder 208, 210, 212 within the platform. The information included in the bid request is used (at least in part) by a bidding engine of each bidder 208, 210, 212 or a decisioning processor of a decisioning subsystem to generate a real-time … response on behalf of an impression buyer member 214, 216, 218, 220, 222 … is associated,…”, paragraph 101).


As to claims 32 and 24, Dilling discloses 
wherein the content for the plurality of tenants is stored using at least one shared database table that includes one or more rows for respective ones of the tenants, wherein the database system is configured such that private content of one tenant in the shared database table is not accessible to other tenants
( “[0063] The advertising platform also includes a cluster of high-performance storage units 106 of the data center 102. Data stored by a tenant on a storage unit 106 of the data center 102 may be accessed exclusively by that tenant [private content of one tenant in the shared database table is not accessible to other tenants], or shared with other tenants within the data center if so configured. The types of data that may be stored include advertising tags ("ad tags"), reserve price information, creatives, reserve creative information, cookie information, and market analysis information. Other information that may facilitate the trading of impression inventory within the platform may also be stored on storage units of the data center).


As to claims 33, 25 and 39, Dilling discloses 
wherein the automatically providing is based on a widget included in the requested content that indicates inclusion of supplemental content
(“…[0025] Bid requests in the computer system described herein include information sufficient to characterize each of a plurality of advertisement spaces identified in the advertising call [Examiner interprets as automatically providing is based on a widget included in the requested content], advantageously each advertisement space has a tag associated with it. Sending …requests for multiple advertising spaces in the …request reduces …. online experience of an impression consumer or person to whom online advertising is displayed … an advertisement is displayed….”, paragraph 25 and “a single call [a widget] that invokes multiple ad tags …”, paragraphs 37 and 63)

As to claims 34, 26 and 40, Dilling discloses 
wherein the information indicates to provide only the second set of supplemental content with content of the first tenant, thereby ensuring that supplemental content from other tenants is not provided with content of the first tenant
(“…Data stored by a tenant on a storage unit 106 of the data center 102 may be accessed exclusively by that tenant, or shared with other tenants within the data center if so configured. The types of data that may be stored include advertising tags ("ad tags"), reserve price information, creatives, reserve creative information, cookie information, and market analysis information…”, paragraph 63.
“…platform-specific ad tag found within the browser header to determine whether the corresponding creative serving opportunity on the requested page is part of a particular impression buyer member's pre-existing media buy. For each creative serving opportunity on the requested page that is part of an impression buyer member's pre-existing media buy, the Imp Bus 204 generates a … request (e.g., Bid request Exclusive) that provides a multi-faceted characterization of that creative serving opportunity [Examiner interprets as ensuring that supplemental content from other tenants is not provided with content of the first tenant]…”, paragraph 107).


As to claims 35 and 27, Dilling discloses  
receiving user input of the information that indicates properties of supplemental content to be provided from a user associated with the first tenant; and 
selecting the content from the first set of supplemental content based on the indicated properties
(“[0063] The advertising platform also includes a cluster of high-performance storage units 106 of the data center 102. Data stored by a tenant on a storage unit 106 of the data center 102 may be accessed exclusively by that tenant, or shared with other tenants within the data center if so configured. The types of data that may be stored include advertising tags ("ad tags"), reserve price information, creatives, reserve creative information, cookie information, and market analysis information [Examiner interprets as the information that indicates properties of supplemental content to be provided]..”, paragraph 63).

As to claims 37 and 29, Dilling discloses
wherein the determining and automatically providing are performed multiple times, for different interfaces associated with the first tenant, based on requests for different content of the first tenant, wherein the automatically providing provides different supplemental content in response to different requests
(“[0054] Various tenants of the data center 102 may assume different roles in the context of the impression trading industry. We describe each of these roles briefly as follows: [0055] Advertising platform provider: An entity provisions and deploys a server 104 of the data center 102 to function as a transaction management computing subsystem (at times referred to in this description as a "platform impression bus" or simply "Imp Bus") that facilitates the transaction aspects of impression inventory trading. In general, the Imp Bus processes ad requests, feeds data to members, conducts auctions, returns ads to the publishers, keeps track of billing and usage, returns auction-result data, and enforces quality standards [Examiner interprets as performed multiple times, for different interfaces associated with the first tenant]. [0056] Impression seller member: An entity that sells impression inventory may provision and deploy a server 104 of the data center 102 to function as a web delivery engine that accepts HTTP(s) requests from web browsers operable by impression consumers[Examiner interprets as performed multiple times, for different interfaces associated with the first tenant]. Such a web delivery engine may implement the following features: authentication and authorization request (e.g., request of username and password), handling of static and dynamic content, …”, paragraph 54)

Claims 36, 28 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub.  No.  20110231242 (Dilling)  in view of US PG. Pub.  No. 20080270459 (Grewal) in view of US PG. Pub.  No.  20110238688 (Mercuri).

As to claims 36, 28 and 41, Dilling discloses
 wherein at least a portion of the second set of supplemental content is tenant-created and at least a portion of the first set of supplemental content is created externally
(“[0063] The advertising platform also includes a cluster of high-performance storage units 106 of the data center 102. Data stored by a tenant on a storage unit 106 of the data center 102 may be accessed exclusively by that tenant [Examiner interprets as second set of supplemental content is tenant-created], or shared with other tenants within the data center if so configured…”, paragraph 63.
“[0094] Referring also to FIGS. 2 and 3A-3E, in some examples, an impression seller member hosts a web site (e.g., "SiteXYZ.com") on a web server ("SiteXYZ web server" 202). The web site provides a number of creative serving opportunities, each of which is associated with a platform-specific ad tag”, paragraph 94.
“2.1 Use Case #1 (FIG. 3A): Known Impression Consumer, No Restrictions on Data Sharing [first set of supplemental content], Open Platform-Based Auction
[0097] If a platform-specific user ID (e.g., User ID 1234) is found within the browser header, the Imp Bus 204 deems the page request as originating from a "known" impression consumer, and retrieves (303, 304) from a server-side cookie store 206 within the platform, data that has been stored in association with the platform-specific user-id.
[0098] Let us assume for this use case that none of the creative serving opportunities on the requested page is restricted (e.g., the platform-specific ad tag does not specify a list of approved universal advertiser identifiers) with respect to impression buyer members that may win an open platform-based auction to serve a creative. Let us further assume that data retrieved from the server-side cookie store may be shared between impression trading industry members without constraints….”, paragraphs 96-98.
“2.2 Use Case #2 (FIG. 3B): Known Impression Consumer, Some Restrictions on Data Sharing [Examiner interprets as second set of supplemental content is tenant-created], Open Platform-Based Auction…”, paragraph 102.
“…[0104] Let us assume for this use case that restrictions have been placed on the sharing of data retrieved from the server-side cookie store 206 between some of the impression trading industry members Sharing [Examiner interprets as second set of supplemental content is tenant-created]. For each impression trading member, the Imp Bus 204 examines the restrictions to identify the subset of data retrieved from the server-side cookie store that may be shared with that impression trading member. For each creative serving opportunity of the requested page, the Imp Bus 204 generates an impression trading member-specific bid request (e.g., Bid request A-specific and Bid request B-specific) that provides a multi-faceted characterization of that creative serving opportunity….”, paragraph 104.
“…[0105] The Imp Bus 204 sends (315) the appropriate bid request to each bidder 208, 210, 212 within the platform, which acts on the bid requests in a manner similar to that described above and returns (316) bid responses to the Imp Bus 204 Sharing [Examiner interprets as second set of supplemental content is tenant-created]. The Imp Bus 204 identifies a winning bid from amongst the bid responses returned by the bidders 208, 210, 212, and returns (307) a URL that identifies a location of a creative of the winning bid to the SiteXYZ web server 202. Actions (308, 309, 310) are performed as described above to effect the delivery of an ad creative…”, paragraph 105.
See also
“…The advertising platform enables various impression trading industry members to integrate and collaborate with each other and third-party data providers [Examiner interprets as content is created externally ]…”, paragraph 32.
“ creative that are to be served should the bid be identified as the winning bid of a platform-based auction. A bid response may further include the following information: [0124] a. Member ID: This is the identifier of the impression buyer member whose creative is chosen by the bidder from the "Members" array of identifiers in the bid request. [0125] b. Exclusive: This flag (`yes` or `no`) indicates to the Imp Bus that the creative serving opportunity constitutes a pre-existing media buy and the creative provided in the bid response is to be served. No other bidders will be allowed to compete for the creative serving opportunity. …. [0128] e. Userdata: Data to attach to the user (by storing in association with the user's platform-specific user-id) if the bid response is selected as the winning bid. [0129] f. … [0130] g. Used Data Provider: Third-party data providers [Examiner interprets as content is created externally ]… information is used to target or optimize an ad”, paragraph 123).
Although, Dilling discloses
content for a plurality of tenants, (paragraphs 26,32)  a first set of supplemental content that is accessible to multiple ones of the plurality of tenants, 
“…entities associated with an impression trading industry may collaborate and share industry-specific information …”, paragraph 52. Second set of supplemental content corresponding to various ones of the plurality of tenants are not accessible to other ones of the plurality of tenants, “…In general, each server 104 that is provisioned and deployed by a tenant is reserved for the exclusive use of that tenant…”, paragraph 53. “…certain impression trading industry members may have contractual agreements that specify exclusive sharing of data stored in association with a particular set (or sets) of platform-specific user IDs ….”, paragraph 83. See also “…request Exclusive) that provides a multi-faceted characterization of that creative serving opportunity…”, paragraph 107. Dilling does not expressly disclose 
first set and second set of supplemental content.

However, Grewal expressly discloses 
b) storing, by the database system, a first set of supplemental content that is accessible to multiple ones of the plurality of tenants
(“…a shared configuration database is .. utilized. The shared configuration database stores application data that is shared among the tenants [Examiner interprets as a first type that is accessible to multiple ones]. …”, paragraphs 8-9 and Figs. 1-2 element 122.
“…[0014] FIGS. 3-5 are flow diagrams showing illustrative processes for 
providing and utilizing a hosted multi-tenant application that incorporates 
unshared private per-tenant databases according to one implementation described 
herein…”, paragraphs 14, 16; see also
“…  [0029] Turning now to FIG. 3, additional details will be provided regarding 
the embodiments presented herein for providing a hosted, multi-tenant 
application that utilizes private unshared per-tenant databases…”, paragraph 29 and Fig. 3);  

c) storing, by the database system, a second set of supplemental content that is tenant- specific such that portions of the second set of supplemental content corresponding to various ones of the plurality of tenants are not accessible to other ones of the plurality of tenants
(“…a private, unshared database is created for each of the tenants. Each private, unshared database is associated with a particular tenant and is inaccessible to the other tenants [Examiner interprets as a second type that is tenant-specific]. The private, unshared databases are utilized to store application data for an associated tenant, along with any customizations to the application implemented by the tenant…”, see at least paragraphs 7 and 24.
See also 
“[0024] The CRM application 106 also maintains the unshared organization databases 120A-120N. The unshared organization databases 120A-120N are utilized by the CRM application 106 to store private, unshared data for the tenants. Each unshared organization database 120A-120N is associated with a particular tenant and its contents are inaccessible to the other tenants. According to aspects, each unshared organization database 120A-120N is utilized to store private tenant data for the associated tenant. Each unshared organization database 120A-120N may also be utilized to store customizations to the CRM application 106 made by the associated tenant including, but not limited to, customized entities, attributes, relationships, forms, views, code-level extensibility plug-ins, and any other type of customization to the CRM application 106.…network client requests to access the hosted application are received at the site-wide Internet-facing servers 206.  In response to receiving such requests, the shared configuration database 122 is consulted to locate the scale group 202A-202N hosting the private, unshared database 120 for the tenant making the request…”, paragraphs 24 and  28. See at least paragraph 27 and Figs. 1-2). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grewal’s teaching with the teaching of  Dilling. One would have been motivated to  provide functionality to explicitly differentiate between first set and second set of supplemental content in order to offer CRM applications in an architecture solution wherein each tenant utilizes a middle-tier and a database-tier that are maintained separately from all other tenants (see Grewal paragraph 3).

Dilling does not expressly disclose the term content created: 
tenant-created
content is created externally

However, Mercuri explicitly teaches “…For example, the author may use an editing application to create text, audiovisual, or other types of content that the author subsequently would like to publish…”, paragraph 25 and Fig. 2
“…The system may include an editing facility, such as a web-based form that the author can use to create content or may receive content externally from a separate application…”, paragraph 25.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grewal’s teaching with the teaching of  Dilling. One would have been motivated to  provide functionality to explicitly  differentiate types of content in order to facilitate content distribution to  allows authors to freely syndicate their content to content distributors in a way that ensures that the author receives appropriate credit for the content (see Mercuri abstract).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Enabling multi-tenancy: An industrial experience report”. IEEE. 2010. This article teaches “Multi-tenancy is a relatively new software architecture principle in the realm of the Software as a Service (SaaS) business model. It allows to make full use of the economy of scale, as multiple customers - “tenants” - share the same application and database instance. All the while, the tenants enjoy a highly configurable application, making it appear that the application is deployed on a dedicated server. The major benefits of multi-tenancy are increased utilization of hardware resources and improved ease of maintenance, resulting in lower overall application costs, making the technology attractive for service providers targeting small and medium enterprises (SME). Therefore, migrating existing single-tenant to multi-tenant applications can be interesting for SaaS software companies. In this paper we report on our experiences with reengineering an existing industrial, single-tenant software system into a multitenant one using a lightweight reengineering approach.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/25/2022